Bonorablo Tom Uaness               Opinion No.JM-688
Criminal District Attorney
P. 0. Box 2553                     Re: Authority of a constable to eu-
Beaumont. Texas 77704              force vehicle weight limitations
                                   under section 6 of article 6701d-11,
                                   V.T.C.S.

Dear Mr. Maness:

     In your   inquiry you pose the following questions:

             1. Does a constable have the authority to
          enforce weight limitations for a vehicle under
          article 6701d-11, section 6, subdivisions 1 and 2,
          V.T.C.S.?

             2. Does a constable have the authority to
          enforce weight limitations for a vehicle, outside
          his precinct, under article 6702-l. section 2.301
          (b)(2). V.T.C.S.?

             3. Was article 6702-l. section 2.301(b)(2)
          repealed by implication by article 6701d-11.
          section 6. subdivisions 1 and 3 as amended by Acts
          1985. 69th Leg., ch. 458, $1, effective August 26,
          1985?

     You state that:

             On July 14. 1986. the Jefferson County Commis-
          sioners' Court passed a resolution concerning
          overweight vehicle restrictions on roads in
          Jefferson County, Texas; on January 26, 1987, the
          Jefferson County Commissioners' Court passed
          another resolution giving the authority to enforce
          the July 14th restrictions to the 'sheriff, deputy
          sheriff, constable. or deputy constable.'

     The provisions of section 2.301 of article 6702-l. V.T.C.S..
relative to your inquiry are as follovs:

             (a)(l) The commissioners court of any county
          may regulate and restrict traffic on county roads
          and ou ocher county-owned land under its juris-
          dictlou.



                                p. 3186
Honorable Tom Maness - Page 2   (m-688)



             .   .   .   .

             [(b)](2) The commissioners court may esta-
          blish load limits for any road or bridge and may
          authorize the county traffic officer, if one or
          more officers have been appointed, or any sheriff,
          deputy sheriff, constable, or deputy constable to
          weigh vehicles for the purpose of ascertaining
          whether a vehicle is loaded in excess of the
          prescribed limit. (Emphasis supplied).

     Your concern is prompted by the subsequent passage of          an
amendment to section 6 of article 6701d-11, V.T.C.S., as follows:

             Subd. 1. Any License and Weight inspector of
          the Department of Public Safety, any highway
          patrolman. any sheriff or his duly authorized
          deputy. or any municipal police officer in Cities
          with population of 100,000 or more according to
          the most recent federal census. having reason to
          believe that the gross weight or axle load of a
          loaded motor vehicle is unlawful, is authorized CO
          weigh the same by means of portable or stationary
          scales furnished or approved by the Department of
          Public Safety, or cause the same to be weighed by
          any public veigher, and to require that such
          vehicle be driven to the nearest available scales
          for the purposes of weighing. . . .

             It is further provided that in the event the
          gross weight of the vehicle exceeds the registered
          gross weight. the License and Weight Inspector.
          State Highway Patrolman. Sheriff or his duly
          authorized Deputy, or any municipal police officer
          in cities with population of 100.000 or more
          according to the most recent federal census. shall '
          require the operator or owner thereof to apply
          to the nearest available County Tax Assessor-
          Collector for additional registration in an amount
          that will cause his gross registration to be equal
          to the gross weight of the vehicle, provided such
          total registration shall not exceed gross weight
          allowed for such vehicle, before such operator or
          owner may proceed. . . .

             .   .   .   .

             Subd. 2. Except inside the limits of incor-
          Porated cities over 100.000 in population, the
          officers named in Subdivision 1 of this section
          are the only officers authorized to enforce
          the provisions of this Act.    The officers have
          exclusive authority to enforce all weight limica-
          tions for a vehicle on a state-maintained public
          highway. (Emphasis added).


                                p. 3187
 Honorable Tom Manes8 - Page 3   (JM-688)




    You ask if the above quoted portions of section 6, article 6701d-11
 repeal section 2.301(b)(2), article 6702-l. or if the two can be
 harmonized. It is our opinion that they can be harmonized.

     Section 2.301 of article 6702-l is titled "Authority of coamis-
  sioners court to adopt traffic regulations for county roads and land.,,
  Section 2.301(a)(l) specifies that the commissioners court's authority
  to regulate and restrict traffic is "on county roads and on other
  county-owned land under its jurisdiction.,, The cosnaissionerscourt's
_ authority to establish load limits in section 2.301(b)(2) "for any
  road or bridge,, is limited to county roads and any other county owned
  land. On the other hand, article 6701d-11 is entitled "Regulating
  operation of vehicles on highways.,     (Emphasis added). Designated
  officers, not including the constable, are vested with authority by
  section 6, subdivision 1 of article 6701d-11 to weigh the vehicle or
  cause it to be weiahed. Subdivision 2 orovides that these officers
  "have exclusive auihority to enforce all weight limitations for a
  vehicle on a state-maintained public highway.,, (Emphasis supplied).
  Thus, the provisions of article 6701d-I1 apply to enforcement upon
  state highwaye and the provisions of article 6702-l are applicable to
  county roads.




      1. In Burke v. Thomas, 285 S.W.2d 315, 320 (Tex. Civ. App. -
 Austin 1955, writ ref'd n.r.e.) the court addressed the subject of
 county roads, noting:

           We need not dwell upon the meaning of the term 'county
      roads' as used in art. 11, sec. 2 [Tex. Const.]. It is a
      term of common understanding. It means a public way for
      normal means of travel within a county under county super-
      vision and control.

 In Ball v. Wilbarger County, 37 S.W.2d 1041, 1045 (Tex. Civ. App. -
 Amarillo 1931). judgmt adopted (Tex. Comm'n App. 1932) it was stated:
 "All the state highways of this state are under the exclusive control
 and management of our state highway department." Article 6674q-2.
 V.T.C.S.. 'definitions" provides in part:

           By the expression 'highways,' 'State Highways' and
      'State Designated Highways' are meant roads which prior
      to January 2. 1939. had become a part of the System of
      designated State Highways, including roads still consti-
      tuting a part of such system on said date and those which
      theretofore constituted a part of such system, but whose
      status had been lost through change , relocation or abandon-
      ment and including roads concerning which the State Highway
      Commission had prior to January 2. 1939. indicated its
      intention to designate, evidencing such intention in the
      official records or files.


                                 p. 3188
lionorableTom Maness - Pags 4   (JR-688)




   In regard to your inquiry as to whecher a constable has the
"authoricy to enforce weight limitations for a vehicle, outside his
precinct, under article 6702-l. section 2.301(b)(2)." Attorney General
Opinion O-3969 (1941) provides:

             You are respectfully advised that it is the
          opinion of this department that a constable may
          lawfully make an arrest in a precinct other than
          his own in his county without a warrant when he
          would be authorized by law to make the arrest
          without warrant in his own precinct.

See V.T.C.S. art. 6889.

      Pou have provided us with copies of the two resolutions passed
.by the commissioners court. We note that they were expressly passed
 in accordance with section 2.301 of article 6702-l. The resolutions
provide for enforcement upon county roads and they designate the
 constable as ooe of the officers authorized to enforce weight limita-
 tions for a vehicle.

                              SUMMARP

               A constable does not have authority under
          section 6 of article 6701d-11 to enforce weight
          limitations for a vehicle upon a state maintained
          public highway. A constable has authority under
          the resolution of the Jefferson County Coxm~is-
          sioners Court, passed pursuant to section 2.301
          of article 6702-l. V.T.C.S., to enforce weight
          limitations on county roads, outside his precinct,
          within Jefferson County.




                                        JIH     MATTOX
                                        Attorney General of Texas

JACRHIGRTOWRR
First Assistant Attorney General

MARYRRLLER
Executive Assistant Attorney General

JUDGE ZOLLIE STRARLRT
Special Assistant Attorney General

RICK GILPIN
Chairman. Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General



                                p. 3189